DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claim Status
Applicant’s amendment filed October 12, 2021 has been entered.  Claims 1-11 are pending.  Claim 11 is new.  Claims 1-11 are currently under examination.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response –
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency - Sequences appearing in the drawings in Figure 1B are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the specification on pages 9 and 10 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The attempt to incorporate subject matter into this application by reference to the Sequence Listing is ineffective because is it missing.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821(d) because the Application contains references to sequences in the specification that fail to recite a "SEQ ID NO." For example, the sequence on pages 
Appropriate correction is required.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al. 2015 (43 (12) Nucleic Acids Research, published May 30, 2015, as cited in the IDS filed by the applicant on 9/4/2018) in view of Doerfel et al. 2013 (Science. Vol. 339, Issue 6115, pp. 85-88, published January 4, 2013).  This rejection is maintained but has been modified in view of Applicant’s arguments and Applicant’s amendment to add claim 11.
Achenbach et al.’s disclosure is directed to an in vitro translation system capable of incorporating D-amino acids into polypeptides (see abstract).
Regarding claim 1, Achenbach et al. teaches an “in vitro translation system that enables single incorporation of 17 out of 18 tested D-aa" (abstract); "translational apparatus, i.e., ribosomes" (abstract); "translation templates" (p. 5688 col. 2, ¶6) where "changing the codon of the misincorporation site from UAG to UCC and the anticodon in tRNAAsn from CUA to GGA, the same group achieved single-incorporation of 12 different D-aa" and "this switch of codon and anticodon strengthened the interaction within the codon: anticodon minihelix and thereby increased the affinity of tRNAAsn to the A-site" (p. 5696 col. 1 ¶3); "individual L-amino acids with their native tRNA" (p. 5689 col. 2 ¶1); "using D-amino acids" (p. 5688 col. 1 ¶1);  "aminoacyl-tRNA synthetases" (p. 5687 col. 2 ¶2); "the addition of EF-P [at] 1 µM" (p. 5694 col. 1 ¶ 2); "the incorporation of these D-aa" (p. 5694 col. 1 ¶1).
Regarding claim 4, Achenbach et al. teaches, "changing the codon of the misincorporation site from UAG, amber codon, to UCC" (p. 5696 col. 1 ¶3).
Regarding claim 5, Achenbach et al. teaches, "the mRNA transcripts encode the peptide sequence" (p. 5688 col. 2 ¶5).
 et al. teaches "the translation templates are plasmids" (p. 5688 col. 2 ¶5).
Regarding claim 7, Achenbach et al. teaches using "a tRNA with a high affinity for EF-Tu" (p. 5690 col. 1 ¶1) and that "results clearly show that a high affinity of the tRNA to EF-Tu is beneficial and in some cases mandatory for the incorporation of these D-aa" (p. 5694 col. 1 ¶1, Fig. 4).
Regarding claim 8, Achenbach et al. teaches optimizing use of tRNAs to "force the D-aa into an orientation where the side chain can be accommodated" (p. 5690 col. 1 ¶1; Fig. 1D).
Regarding claim 10, Achenbach et al. teaches "the cell-free, reconstituted translation system used here is a customized, more modularized hybrid of the PURE, protein synthesis using recombinant elements, system, concerning final concentrations of ribosomes and proteins and the FIT, flexible in vitro translation, system, concerning the translation buffer" (p. 5688 col. 2 ¶4).
However, Achenbach et al. does not teach using EF-P at concentrations of 2 to 20 micromolar and 2 to 16 micromolar and does not teach wherein the ribosome is an 80s ribosome.  
Doerfel et al.’s disclosure is directed to in vitro translation methods showing EF-P prevents ribosome stalling during synthesis of proteins containing consecutive prolines in natural and engineered model proteins (see abstract). 
Regarding claims 1-2, Doerfel et al. teaches an in vitro translation system optimized for stalled ribosome initiation complexes, “EF-P (3 μM) was added both to the factor and the ribosome mix” (Supplementary Material, p. 6, ¶2 and p. 9, ¶2).
et al. teaches that bacterial EF-P and its eukaryotic homolog eIF5A are universally conserved (see p. 85, col. 1, ¶1).  Doerfel et al. further teaches that EF-P prevents ribosome stalling during synthesis of proteins containing proline stretches and that EF-P and its eukaryotic homolog, eIF5A, are essential for the synthesis of a subset of proteins containing proline stretches in all cells (see abstract).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of in vitro translation, as taught by Achenbach et al., to incorporate the use of EF-P at a concentration of 3 μM, as taught by Doerfel et al.  The ordinary artisan would have been motivated to modify Achenbach et al.’s invention because Doerfel et al.’s disclosure teaches an in vitro translation system used to prevent stalling of the ribosome during polypeptide synthesis of proteins containing consecutive prolines in natural and engineered model proteins (see Fig. S2. C. Show rescue of polypeptide PrmC translation after addition of EF-P; pp. 12-13 Supplementary Material) and teaches EF-P used at 3 μM in the in vitro translation system.  It would have been further obvious to substitute eukaryotic 80s ribosome for the 70s prokaryotic ribosome because Doerfel et al. teaches that bacterial EF-P and its eukaryotic homolog eIF5A are universally conserved and essential for the synthesis of a subset of proteins that cause stalling in ribosomes (see p. 85, col. 1, ¶1 and abstract).  Doerfel et al. further teaches EF-P and likely eIF5A can be considered a third universal translation elongation factor that acts on the ribosome, in addition to the two factors, EF-Tu and EF-G, that catalyze the mRNA decoding and tRNA translocation steps, respectively (see p. 88, col. 1, ¶1).  The ordinary artisan would have a 
Furthermore, although Achenbach et al. does not recite the concentration of the amended claims, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to arrive at an optimum or workable range by routine experimentation as explained in MPEP § 2144.05 (II.A.):“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  Doerfel et al. provides motivation to try different concentrations of EF-P.  The ordinary artisan would have had a reasonable expectation of success because both Achenbach et al. and Doerfel et al. are directed to enhancing in vitro translation of unnatural polypeptides that cause stalling of ribosomes during translation in E. coli.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Achenbach et al. (43 (12) Nucleic Acids Research. 5687-5698 (2015), as cited in the IDS filed by the applicant on 9/4/2018) in view of Doerfel et al. 2013 (Science. Vol. 339, Issue 6115, pp. 85-88, published January 4, 2013), as applied to claims 1-2, 4-8 and 10-11 above, and in further view of Dedkova et al. 2003, (125 (22) Journal of the American Chemical Society. pp. 6616-6617, published May 10, 2003; as cited in the This rejection is modified in view of Applicant’s arguments and Applicant’s amendment to add claim 11.
The teachings of Achenbach et al. and Doerfel et al. are applied to claim 9 as they were applied to claims 1-2, 3-8 and 11 in the discussion above.  Regarding claim 9, Achenbach et al. teaches, "D-aa incorporation via tRNAPhe has been demonstrated with mutant ribosomes, but not with wild-type ribosomes" (p. 5696 col. 1 ¶2).
However, Achenbach et al. and Doerfel et al. do not teach the method of claim 1 wherein the mutant ribosome has enhanced D-amino acid incorporation capability compared to a wild type ribosome.  
Dedkova et al. is directed to modifying ribosomes to enhance the incorporation of D-amino acids into protein in cell-free protein synthesizing systems having different mutant ribosomes (p. 6616, col. 1 ¶2; p. 6616, col. 1 ¶4).  
Regarding claim 9, Dedkova et al. teaches "the incorporation of D-amino acids into protein was studied initially in terms of the extent of the UAG codon suppression" where “an S-30 preparation containing wild-type ribosomes was used as a control” (p. 6616, col. 1 ¶5) and that "mutant ribosomes resulted in higher levels of suppression in the presence of both D-methionine and D-phenylalanine" (p. 6616, col. 1 ¶5; p. 6616, col. 2 ¶1).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combined teachings of Achenbach et al. and Doerfel et al. of in vitro polypeptide synthesis to provide a mutant ribosome having enhanced D-amino acid incorporation capability, as taught by Dedkova et al.  The ordinary artisan would have been motivated to do so because modifying ribosomes  et al. and Dedkova et al. are directed to modifying translation factors to enhance incorporation of D-amino acids and Achenbach et al., Doerfel et al., and Dedkova et al. are directed to improvements of in vitro translation systems for unnatural and engineered proteins in E. coli.  
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the Applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Accordingly, Achenbach et al. and Doerfel et al., in view of Dedkova et al. render obvious claims 1-2 and 4-11.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that Achenbach expressly teaches experimenting with EF-P at a concentration of 1 M "aimed at enhancing yield of D-aa incorporation" and that Achenbach concluded that the EF-P failed to show "a reproducible, beneficial effect." (Achenbach, p.5694, 2).  Applicant further argues that Achenbach provides no predictability of what may happen when the concentration of EF-P is increased and, accordingly, Achenbach provides no motivation to use a higher concentration of EF-P.  Applicant argues that Doerfel itself admits that the art provides no basis to extrapolate its findings with polyproline to other amino acids, including nonstandard D-amino acids, and therefore provides strong evidence of unpredictability.  Applicant further argues that Doerfel fails to provide any motivation with a reasonable expectation of success to .
Applicant further argues that routine experimentation implies predictability with a reasonable expectation of success. Applicants strongly disagree that the prior art evidences optimization by routine experimentation and that Achenbach evidences lack of success and Doerfel evidences unpredictability.  Applicant argues that EF-P concentration cannot be extrapolated for use with D-amino acids because neither Achenbach nor Doerfel provides any correlation between concentration of EF-P and ability to make a polypeptide including one or more D-amino acids.
Applicant argues that Applicants' specification describes that "a significant consecutive DPhe_ DPhe read-through event" is shown in Fig. 3 highlighting the criticality of the claimed range and the unexpected results as shown in the below annotated Fig. 3 (i.e., activity between 2 and 16 as shown with more activity at 4-8).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Achenbach and Doerfel’s disclosure are directed to enhancing translation when polypeptides stall at the ribosome (see abstracts).  Achenbach teaches EF-P at 1 µM and Doerfel teaches EF-P at 3 µM alleviates ribosome stalling.  Doerfel et al. teaches that “In the absence of EF-P, translation was stalled at the consecutive prolines, and the addition of EF-P alleviated ribosome stalling, resulting in the rapid synthesis of the respective full-length peptide. When the Pro stretches were particularly long, as in AmiB or Rz1, very little full length product was synthesized in the absence of EF-P, because translation was halted at the stalling site. In all cases, the addition of EF-P resulted in the efficient synthesis of full-length protein.”  Although, as Applicant points out that Doerfel admits that stalling was not alleviated for all sequences, a person of ordinary skill in the art would recognized the ability of EF-P at 3 µM to alleviate ribosome stalling and would have been motivated to try EF-P at different concentrations as taught by Doerfel to alleviate stalling at the ribosome with other stalled polypeptides, such as those with D-amino acids. 
In response to Applicant’s argument that Doerfel itself admits that the art provides no basis to extrapolate its findings with polyproline to other amino acids, including nonstandard D-amino acids, and therefore provides strong evidence of unpredictability, the Office points out that nowhere in Doerfel did they explicitly say their technique could not have been used to alleviate ribosome stalling caused by nonstandard D-amino acids.  Therefore, the ordinary artisan would have been motivated to try EF-P at various concentrations to synthesize other polypeptides known to stall at 
In Applicant’s response filed October 12, 2021, p. 8 - Figure 3 shows polypeptide synthesis with D-amino acids only at EF-P concentrations of 2, 4, and 8 µM.  Applicant fails to provide evidence that the claimed invention is capable of polypeptide synthesis at EF-P concentrations of between 16 and 20 µM.  EF-P at 16 µM appears to be a smear of background without a distinct line at the appropriate spot for the peptide.  Furthermore, there are no results shown for polypeptide synthesis at 20 µM at all, much less unexpected results.  Therefore, claims 1 and 2 are not commensurate in scope to the unexpected results shown in Figure 2.  Claim 3 is commensurate in scope with the unexpected results and is therefore no longer rejected under U.S.C 103 as discussed above.

Conclusion
Claim 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636